IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GERALD A. LECHLITER,                       §
                                            §   No. 619, 2015
       Petitioner Below-                    §
       Appellant,                           §
                                            §
       v.                                   §   Court Below—Superior Court
                                            §   of the State of Delaware
 SUSSEX COUNTY PLANNING                     §
 AND ZONING COMMISSION, J.G.                §   C.A. No. S15A-05-003
 TOWNSEND, JR. & CO., and JACK              §
 LINGO ASSET MANAGEMENT,                    §
 LLC,                                       §
                                            §
       Respondents Below-                   §
       Appellees.                           §

                           Submitted: March 4, 2016
                            Decided: April 28, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 28th day of April 2016, upon consideration of the parties’ briefs

and the record below, it appears to the Court that:

      (1)    The appellant, Gerald Lechliter, filed this appeal from the

Superior Court’s order dated May 11, 2015 and from the letter opinion dated

October 20, 2015, which denied reargument. The Superior Court dismissed

Lechliter’s “Petition for Writ of Certiorari and Appeal” as untimely. After

careful consideration, we find no merit to the appeal. Accordingly, we

affirm the Superior Court’s judgment.
       (2)    The underlying matter involves a subdivision application filed

by the appellees, J.G. Townsend, Jr. & Company (“Townsend”) and Jack

Lingo Asset Management, LLC (“Lingo”), as the owner and developer,

respectively, of the subdivision referred to as Harbor Point. On March 12,

2015, the Sussex County Planning and Zoning Commission (“the

Commission”) granted preliminary approval of Harbor Point with

conditions.    The Commission notified Townsend and Lingo that the

preliminary approval was valid for three years, during which time the

conditions must be satisfied. On May 7, 2015, Lechliter filed his “Petition

for Writ of Certiorari and Appeal” with the Superior Court, seeking to

challenge the Commission’s decision.          On May 11, 2015, the Superior

Court, sua sponte, dismissed Lechliter’s petition, holding that the petition

was untimely under Section 99-39C of the Sussex County Code1 and 9 Del.
C. § 6918.2

       (3)    Lechliter filed a motion for reargument.             Thereafter, the

Superior Court directed legal counsel for the Commission to file a response

to the motion for reargument and permitted Lechliter to file a reply. The

1
 Section 99-39C of the Sussex County Code provides that appeals to the Superior Court
shall be “in the same manner as appeals from decisions of the Board of Adjustment as
specified in 9 Del. C. § 6918.”
2
   9 Del. C. § 6918 provides that a person aggrieved by a decision of the Board of
Adjustment “may present to the Superior Court in and for Sussex County, a
petition….within 30 days after the filing of the decision….”


                                         2
Superior Court issued a letter opinion, which was dated October 20, 2015,

denying Lechliter’s motion for reargument. The Superior Court expressly

rejected Lechliter’s contention that his filing was not untimely because he

had 60 days under 10 Del. C. § 8126 to file his petition, holding that § 8126

only applies to final approvals and the Commission’s approval in this case

was only preliminary. The Superior Court also held that, under § 99-39 of

the Sussex County Code, Lechliter’s right of review of the Commission’s

decision approving the preliminary plat plan was to the Sussex County

Council.    Even if Lechliter had not been required to exhaust his

administrative remedies by filing his petition with the County Council first,

the Superior Court found that his petition was still subject to dismissal

because it was untimely under 9 Del. C. § 6918. This appeal followed.

      (4)   The Court has carefully considered the parties’ briefs and the

record on appeal. We find it evident that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court

in its well-reasoned letter opinion, dated October 20, 2015, denying

Lechliter’s motion for reargument. The Superior Court properly held that,

even if Lechliter could have overcome the presumption favoring the doctrine

of exhaustion of administrative remedies, his petition was still subject to

summary dismissal because it was untimely under 9 Del. C. § 6918.



                                     3
      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:



                              /s/ Karen L. Valihura
                                     Justice




                              4